Citation Nr: 1807593	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO. 14-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include as secondary to service-connected left tibia and fibula fractures.

2. Entitlement to service connection for cirrhosis of the liver with ascites, to include as secondary to hepatitis C.

3. Entitlement to service connection for liver cancer, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

Additionally, the Board notes that the claim of service connection for hepatitis C was originally developed as requiring new and material evidence to reopen. When the RO last final decision was issued in May 2011, only a portion of the Veteran's service treatment records (STRs) were associated with the claims file. Additional STRs have since been associated with the Veteran's claims file and contain relevant documents. Pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the service connection claim for hepatitis C, notwithstanding the prior finally adjudicated claim. 


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence demonstrates that the Veteran's hepatitis C is caused by or related to his intravenous (IV) drug abuse during active service.
 
2. Hepatitis C is not service-connected; the preponderance of the competent and credible evidence is against a finding that the Veteran's cirrhosis of the liver with ascites is caused by or related to his active service.

3. Hepatitis C is not service-connected; the preponderance of the competent and credible evidence is against a finding that the Veteran's liver cancer is caused by or related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C, to include as secondary to service-connected left tibia and fibula fractures, have not been met. 38 U.S.C. §§ 105(a), 1112, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection for cirrhosis of the liver with ascites, to include as secondary to hepatitis C, have not been met. 38 U.S.C. §§ 105(a), 1101, 1131, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for liver cancer, to include as secondary to hepatitis C, have not been met. 38 U.S.C. §§ 105(a), 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). In October 2013, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including with respect to chronic diseases and secondary service connection claims. Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

With regard to the duty to assist, the Veteran's available service treatment records (STRs) and post-service treatment records, including from private providers, have been secured. In addition, the Veteran was afforded a VA medical opinion in April 2011. The Veteran has challenged the adequacy of the opinion rendered. For the reasons discussed below, the Board finds that the opinion obtained is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2017).

II. Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including cirrhosis of the liver and malignant tumors, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C. § 105 (a)). This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs. See Holton, 557 F.3d at 1367.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infection of drugs will not be considered of willful misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. For the purpose of this paragraph, drug abuse means the use of illegal drugs, the intentional use of prescription or non-prescription drugs or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d).

38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diagnosed hepatitis C is caused by or related to his service, including unsanitary conditions, the sharing of personal items with other service-members, dental treatment, treatment of his service-connected left tibia and fibula fractures, and the misuse of air gun injections while in service. He also contends that his cirrhosis of the liver with ascites and liver cancer are secondary to his hepatitis C. See January 2018 appellate brief; May 2016 correspondence; April 2014 VA Form 9; October 2013 statement in support of case; September 2010 statement in support of case.

According to STRs, the Veteran underwent an enlistment examination in December 1975. The examination did not reveal a diagnosis of Hepatitis C or abnormalities of the liver.

In June 1978, the Veteran was admitted for treatment with complaints of nausea, vomiting, loss of appetite, and generalized malaise with dark urine and yellow eyes. Upon admission, no evidence of alcohol or drug use was noted. See STR patient admission information. The Veteran reported that he was "in the field" for a week and a half during March 1978. See STR admission worksheet. The Veteran also admitted to "some [IV] drug use" in the past 2 weeks. See STR clinical record entry. In addition, he reported that he did not recently donate blood and that he was not a food handler. The Veteran was diagnosed with viral hepatitis and drug use. See STR progress note.

On January 17, 1979, the Veteran reported complaints of hepatitis, headache, hot flashes, and sinus congestion. The treating physician provided an assessment of flu syndrome.

The Veteran suffered left tibia and fibula fractures in a motor vehicle accident on January 27, 1979. In a follow-up visit for treatment in March 1979, the Veteran denied any drug use.

A separation examination took place in June 1979. The examiner noted an in-service history of hepatitis.

In December 2010, the Veteran underwent a VA examination in regard to his hepatitis. Neither the claims file nor medical records were available to the examiner for review. The Veteran reported being hospitalized in Germany for 3 to 4 weeks for fatigue, nausea, vomiting, dark urine, and questionable jaundice. He denied any history of shared razors or toothbrushes, blood transfusions before 1992, IV drug use, blood exposure to skin or mucous membranes, hemodialysis, tattooing, repeated body piercing, intranasal cocaine use, or sexual relations with a high-risk population. The examiner gave an impression of hepatitis C and determined that, in view of the absence of risk factors, the Veteran's current hepatitis C was at least as likely as not caused by or a result of the hepatitis in service. The examiner clarified that his opinion was based on the Veteran's reported history and a physical examination and not on the claims file or available service medical records.

A hepatitis risk factors questionnaire was received from the Veteran in February 2011. The Veteran indicated that he had never used IV drugs or intranasal cocaine, had not engaged in high-risk sexual activity, had not had hemodialysis, did not have any tattoos or body piercings, had shared toothbrushes or razor blades, and had never had acupuncture with non-sterile needles. Further, the Veteran indicated that he did not know if he had ever had a blood transfusion and noted the year 1978 followed by a question mark. He also denied working as a healthcare worker or having been exposed to any contaminated blood or fluids.

The Veteran underwent an additional VA examination of his hepatitis in February 2011. The examiner noted that he had reviewed the Veteran's claims file and medical records. The examiner diagnosed hepatitis C with residuals of mild thrombocytopenia and mild impairment of hepatic function manifested by mild hyperbilirubinemia, and opined that it was less likely than not related to the Veteran's active duty service. The examiner explained there was no clear exposure event while the Veteran was on active duty service, and that service treatment records revealed no documentation of evaluation for or treatment of any form of hepatitis in 1978 while in active duty status. In addition, the examiner noted that the Veteran's enlistment history and physical examination demonstrated no liver abnormalities, and that the Veteran had also denied drug use or having multiple sexual partners while in service. 

Subsequently, additional STRs were associated with the claims file. An addendum to the February 2011 VA examination report was, therefore, obtained in April 2011. The examiner noted that STRs reflected a history of IV drug abuse and determined that the Veteran's current hepatitis C was more likely than not related to IV drug use while on active duty status. The use of IV drugs, the examiner stated, was associated with behaviors that increased the chance of exposure to hepatitis C virus infection after separation from active duty status. In support of his conclusion, the examiner cited to statistics from the Centers for Disease Control and Prevention (CDC), which indicated that the most important risk factors for hepatitis C were injectable drug use and persons with hemophilia treated with blood products prior to 1987. Of these, injectable drug use was the most significant risk factor for veterans with hepatitis C. Other common behaviors, including the sharing of razors, the sharing of tooth brushes, immunizations with air guns, exposure to blood due to battlefield trauma, carried risk factors which were very small or minimal compared to the risk from blood transfusions prior to 1987 and injectable drug use.

Imaging studies performed in March 2013 revealed cirrhotic liver with hepatocellular carcinoma in the lateral left hepatic lobe with a number of smaller satellite lesions in both lobes. See M.C. clinic results summary; M.C. clinic records. The Veteran was diagnosed with liver cancer and chronic hepatitis C with cirrhosis. 

Upon review of the record, the Board finds, first, that the preponderance of the competent and credible evidence demonstrates that the Veteran's hepatitis C is caused by or related to his IV drug abuse during active service.

The record reflects a current diagnosis of hepatitis C. However, STRs clearly indicate that the Veteran admitted to using IV drugs while in service and was diagnosed with hepatitis along with drug use. See June 1978 STR clinical record; June 1978 STR progress note. While the February 2011 VA examination was conducted without the benefit of all available STRs and is, therefore, inadequate, the April 2011 addendum opinion was based on a review of all available STRs, including records reflecting treatment for hepatitis. The examiner concluded that the Veteran's current hepatitis C was more likely than not related to IV drug use while on active duty status. The examiner provided a detailed rationale for his conclusion; specifically, he cited to statistics from the CDC indicating that the most important risk factors for hepatitis C were injectable drug use and persons with hemophilia treated with blood products prior to 1987. There was no evidence that the Veteran received blood products for hemophilia in service. The same data reveals that while the sharing of razors, the sharing of tooth brushes, immunizations with air guns, and exposure to blood due to battlefield trauma were also risk factors of hepatitis C, such risks were very small or minimal in comparison. There is no evidence to doubt the competency of the examiner, and the Board finds that his opinion, buttressed with data from a respectable source, is not only adequate, but also highly probative.

The Board acknowledges the favorable finding of the December 2010 VA examination. However, the positive etiological opinion of that examination was not based on a review of the claims file or treatment records. Crucially, it did not take into account the Veteran's June 1968 admission of IV drug use in-service. In fact, the examiner specifically predicated his opinion on the unavailability of the STRs and relied on the Veteran's own history reflecting an absence of risk factors, which is inconsistent with the record. Therefore, the Board finds the December 2010 VA examination less probative than the April 2011 VA addendum opinion.
In addition, the Board acknowledges the Veteran's contention that his hepatitis is caused by or related to unsanitary conditions, the sharing of personal items with other service-members, treatment of his service-connected left tibia and fibula fractures, and the misuse of air gun injections while in service. Beginning with the claimed unsanitary conditions in service, there is no competent evidence of record of a nexus between the conditions that the Veteran experienced in service and his current hepatitis C. The Veteran indicated that he was in the field in unsanitary conditions, including "unsterile field situations," that subjected him to hepatitis C. He also indicated that he was subjected to unsterile dental procedures while in service. While the Veteran, as a layperson, is competent to testify to observable symptomatology, such as, for example, laceration of the skin or injection by a needle, he is not competent to testify to the matters requiring a medical professional, such as the etiology of his hepatitis C. See Layno, 6 Vet. App. at 470 (lay testimony is competent to establish the presence of observable symptoms). The most probative competent etiological opinion of record, the April 2011 addendum opinion, concluded that the Veteran's current hepatitis C is more likely than not related to IV drug use in-service. The examiner specifically considered other risk factors, including exposure to blood due to trauma, and found that they were very small or minimal compared to the risk of blood transfusions before 1987 and injectable drug use.

Turning to the claimed sharing of personal items, the record is unclear as to whether the Veteran shared razors and tooth brushes in service. In the December 2010 VA examination, the Veteran denied sharing razors or toothbrushes in service. Subsequently, the Veteran indicated that he, in fact, did share toothbrushes or razor blades in service. Regardless, even if the Veteran indeed shared such personal items in service, the April 2011 VA examination specifically considered such a risk in its analysis and indicated that it was very small or minimal when compared to the substantial risk of hepatitis C due to IV drug abuse, which the Veteran admitted to in service.

Further, the Veteran has indicated that his hepatitis C is related to his service-connected left tibia and fibula fractures. The Board notes that the Veteran first made this contention in an October 2013 statement; therefore, the April 2011 VA addendum opinion does not address it. However, the Board finds that the record is devoid of any competent indication of link between the Veteran's hepatitis C and his service-connected left tibia and fibula fractures. There is no indication in STRs that treatment for the in-service motor vehicle accident, including the resulting left tibia and fibula fractures, entailed a blood transfusion. In fact, in the December 2010 VA examination, the Veteran denied having received a blood transfusion. Moreover, the in-service motor vehicle accident occurred on January 27, 1979, well after the Veteran's diagnosis of hepatitis in service. Accordingly, a VA examination is not required in this regard. See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran also contends that his current hepatitis C is related to the misuse of air gun injections while in service. The Board does not deny the biological plausibility of a relationship between air gun injections and hepatitis C. However, just as it addressed other possible causes of hepatitis C, the April 2011 VA examination specifically considered the effect of air gun injections and found that any risk in their usage is very small or minimal when compared to the Veteran's in-service IV drug usage. The Board acknowledges the literature submitted in regard to air gun injections and notes that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to satisfy the nexus element for an award of service connection. See Sacks v. West, 11 Vet. App. 314 (1998). The Board also acknowledges the Veteran's citations of Board decisions in support of this contention. Board decisions are not precedential, and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence. 38 C.F.R. § 20.1303.

On a final note, with respect to the Veteran's hepatitis C, the Board observes that the Veteran has denied having used drugs while in service. See April 2014 VA Form 9. In this regard, the Veteran notes that he received the Good Conduct award upon his separation from service. The Board does not dispute that the Veteran served honorably and was a proficient service member. However, the STRs are clear in that the Veteran admitted to IV drug use and was, consequently, diagnosed with hepatitis along with drug use. There is no evidence to doubt the credibility of the medical professionals that treated the Veteran for hepatitis in service. In light of this significant inconsistency, the Board finds the Veteran's denial of in-service IV drug use to be less than credible. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). Accordingly, the Board finds that the Veteran's hepatitis C was the result of the Veteran's willful misconduct and, therefore, was not incurred in the line of duty. As such, service connection for hepatitis C, to include as secondary to service-connected left tibia and fibula fractures, is not warranted. See 38 U.S.C. § 105(a); 38 C.F.R. §§ 3.301(c)-(d), 3.303, 3.310; Holton, 557 F.3d at 1367.

Second, the Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's cirrhosis of the liver with ascites and liver cancer are caused by or related to his active service, to include as secondary to hepatitis C. The denial of service connection for the Veteran's hepatitis C renders the remaining service connection claims on a secondary basis moot as a matter of law. 38 C.F.R. § 3.310. Regardless, the Board must also consider the claims under general direct service connection regulations. See 38 C.F.R. § 3.303. The Veteran's STRs are silent with respect to a diagnosis of cirrhosis of the liver or liver cancer. Further, there is no competent and credible evidence of record of a diagnosis or complaints of cirrhosis of the liver or liver cancer within the year following the Veteran's separation from active service. Therefore, service connection for cirrhosis of the liver with ascites and liver cancer cannot be presumed under 38 C.F.R. § 3.307.

The Veteran's STRs also do not reflect any findings or complaints of a liver abnormality in service. The earliest diagnoses of record of cirrhosis and liver cancer were made over 30 years after the Veteran's separation from service. In addition, there is no competent etiological evidence of record that the Veteran's cirrhosis or liver cancer is related to his service. The Board notes that VA has not obtained a medical opinion on the etiology of the Veteran's cirrhosis and liver cancer. Without a competent indication of a link to service, however, a VA examination is not required. See 38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. 79; Wells, 326 F.3d 1381. Accordingly, the Board finds that service connection for cirrhosis of the liver with ascites and liver cancer is not warranted. See 38 C.F.R. § 3.303.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C, to include as secondary to service-connected left tibia and fibula fractures, is denied. 

Service connection for cirrhosis of the liver with ascites, to include as secondary to hepatitis C, is denied.

Service connection for liver cancer, to include as secondary to hepatitis C, is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


